Lochrane, Chief Justice.
This was an action brought by Mr. Wynn against The Georgia Railroad Company, for damages, growing out of an accident near a public crossing, by the results of which the wife of the plaintiff died. The declaration alleges negligence upon the part of the defendant, by their failure to erect blow posts at such public crossing, within the provisions of the Code, and their failure to blow the whistle, in terms of law. The declaration avers the deprivation and loss of the comfort and society of his said wife, and her aid in the management of his domestic affairs during the time she lived after such accident, and his expenditure of money in relation thereto, as well as the injuries sustained by the plaintiff by her death, consequent upon the loss to himself and his family, with the usual and proper averments in this particular. To this declaration a demurrer was filed upon two grounds: first, that the statute did' not give a right of action unless the injury or death resulted from a collision upon their road; second, because a husband has no right of action, either at common law or under the statute law of Georgia, to recover damages for the death of the wife. I shall not discuss either of these two propositions, inasmuch as they come before this Court upon a separate bill of exceptions, and will be decided .in their proper order. Suffice it to say that, in the case now before us, the Court overruled the demurrer and the case went to the jury. A large number of witnesses were introduced, and after the charge of the Court, to which we will hereafter advert, the jury found for the plaintiff $7,000 00. A motion was made for a new trial by the defendant, upon the ground that the verdict of the jury was contrary to the evidence, upon the principles of justice and equity, and among other *166grounds, that the Court refused to charge the jury as reqested: that by the law in Georgia, there is no remedy given except in case of the death of the husband or parent, and no remedy is given to a husband on the death of his wife; and did charge that every person may recover for torts committed to himself or his wife, or his child, or his ward, or his servant. The Court granted a new trial upon the ground that the verdict was strongly and decidedly against the weight pf the evidence. We do not deem it necessary to go into this mass of testimony, and analyze questions of fact arising under it. For reasons given by this Court in the case of The Georgia Railroad vs. Wynn, ante, we hold that the Court' below erred in its charge to the jury, and in refusing to charge as requested. And in consequence of this error, without expressing an opinion upon the merits of the evidence, we affirm the judgment of the Court below granting a new trial, and remit the case back under the decision of this Court, upon the demurrer, for a new trial, under the rules of law, to be applied to it under our judgment upon the legal questions made in such demurrer.
Judgment affirmed.